Thompson, Justice.
The parties are property owners in a subdivision known as Farview Estates. Plaintiffs/appellants brought a petition to enjoin defendants/appellees from obstructing a gravel roadway which permitted plaintiffs access to their lots. Plaintiffs also sought damages for repair of the roadway, as well as attorney fees. In a previous appearance before this Court we affirmed the grant of summary judgment to plaintiffs with respect to their request for injunctive relief, holding that a private easement for ingress and egress in a 50-foot right-of-way was created in their favor by dedication. Murdock v. Ward, 267 Ga. 303 (477 SE2d 835) (1996).
Upon return to the trial court, plaintiffs sought a determination that they are entitled to use other proposed but undeveloped roads and an area purportedly designated as a playground. They alleged that these tracts are shown on an unrecorded plat of Farview Estates subdivision. In response, the court entered a “clarification order” ruling that plaintiffs are entitled only to use the right-of-way required to access their property as shown on a plat dated June 4, 1980; they are not entitled to use any other proposed roads, or an area purportedly designated as a playground. This Court denied interlocutory review. Ward v. Murdock (Case No. S97I1608, denied July 16, 1997).
The remaining issues were tried to a jury. At the conclusion of plaintiffs’ evidence, the trial court directed a verdict in favor of defendants as to all remaining claims; and judgment was entered accordingly. Plaintiffs appeal.
1. Contrary to plaintiffs’ assertions, the ruling in Murdock v. Ward, supra, was limited to the grant of a private easement right in a 50-foot right-of-way by dedication to plaintiffs for purposes of accessing their property. It did not convey easement rights in other unopened and untraversed roadways or to an area designated as a playground. The trial court’s clarification order is consistent with that ruling.
2. In Northpark Assoc. No. 2 v. Homart Development Co., 262 Ga. 138, 139 (414 SE2d 214) (1992), we held that “[a] developer’s sale of lots in a subdivision according to a recorded plat creates private easement rights in favor of purchasers in any area set apart for their use.” Plaintiffs rely on a drawing taken from a proposed engineering plan prepared in 1967 to establish easement rights to two roads and *217a playground which were never developed or traversed in the subdivision. “The question of whether or not a description is sufficient to convey property, is one of law for the courts to decide.” Murdock v. Ward, supra at 304. In directing a verdict in defendants’ favor, the trial court correctly determined that this drawing did not rise to the level of a plat and thus created no easement rights in favor of plaintiffs. While certain roads were shown, the drawing contains no landmarks, distances, or points of reference from which a legal description could be produced.1 Even if the drawing could be considered a plat, the exact location of any proposed roads is ambiguous and the burden was on the plaintiffs to establish the boundaries and extent of dedication. Cobb County v. Crew, 267 Ga. 525, 526 (1) (481 SE2d 806) (1997). This they failed to do. It follows that the trial court did not err in directing a verdict in defendants’ favor as to whether plaintiffs had acquired easement rights by dedication, other than as previously determined by this court in Murdock v. Ward, supra.
Decided June 14, 1999.
Stevens & Associates, Ronald S. Stevens, James B. McClung, for appellants.
Glen E. Stinson, for appellees.

Judgment affirmed.


All the Justices concur.


 A “plat” is defined by Black’s Law Dictionary (Rev. 6th ed., 1991), p. 1151, as: “A map of a specific land area such as a town, section, or subdivision showing the location and boundaries of individual parcels of land subdivided into lots, with streets, alleys, easements, etc., usually drawn to a scale.”